Whittle, P.,
delivered the opinion of the court.
The case is this: Woody by two deeds conveyed a tract of land described as containing seventy acres, more or less, to James L. Tredway, trustee, in trust to secure distinct debts due to appellant. The land was sold at public auction and knocked out to the creditor at $875, who shortly thereafter transferred his bid to appellee, Hodges, who com*499plied with- the terms of sale, and by direction of Motley the trustee conveyed the land to him and paid the proceeds to Motley. The purchaser subsequently had the land surveyed and found that the boundary only contained 46% acres. Thereupon, Hodges filed his bill against Motley and Tredway, trustee, to recover for the deficiency in acreage. From' á decree granting the prayer of the bill against Motley this appeal was granted.
The judge of the circuit court apparently rested his decision upon the principle of that line of cases which, speaking generally, deal with what are known as contracts of sale by the acre in contradistinction to contracts of hazard. In cases which belong to the former class, a court of equity holds the vendor liable for the deficiency on the ground of mistake. This subject is lucidly treated by Judge Baldwin in the leading case of Blessing's Admrs. v. Beatty, 1 Rob. (40 Va.) 304. Yet, obviously, the case in judgment is not of that type. Indeed, in the instant case, the former owner cf the land is not a party to the litigation; but, as remarked, the suit is between the purchaser, at a trustee’s sale, on the one hand, and the beneficiary and trustee in an ordinary deed of trust on land to secure debts, on the other. In such transaction there is no element of guaranty or warranty, either of title or quantity of the land.
In a note to the case of Petermans v. Laws, Va. Rep. Ann. (6 Leigh), 476, it is said: “A purchaser of land at a public sale made by a trustee must look to the title of the grantor of the land, and he is entitled only to a deed with special warranty of title. He cannot look to the trustee for a good title, for in making the sale he is but an agent; he cannot look to the creditor, for he sells nothing, and is merely to receive the proceeds of the sale. To such a sale the principle of caveat emptor applies. Fleming v. Holt, 12 W. Va. 143, citing the principal case, and Saunders v. Pate, 4 Rand. 8; Sutton v. Sutton, 7 Gratt. (48 Va.), 234, 56 Am. *500Dec., 109; Finlay v. Toncray, 2 Rob. 374; Rawle Cov., 418; Goddin v. Vaughan, 14 Gratt. (55 Va.), 117.”
In Sutton v. Sutton, supra, Baldwin, J., who delivered the opinion of the court, states with convincing ability the reasons why a purchaser at such sale cannot hold either the trustee or the creditor liable for any defect in the title or deficiency in the quantity of the land sold as follows: “The principle upon which equity relieves against a mistake in the estimated quantity of land sold, has no application to a case like this. The foundation of such relief is, that the price agreed upon by the parties must be presumed to have been influenced by the estimated quantity, unless it appears that they intended a contract of hazard; and the mistake is corrected1 not only in cases of deficiency, but also in cases of excess. Here there was no estimate of the quantity as between the trustee and the purchaser, but a mere statement thereof in the grantor’s conveyance to the trustee. That statement was mere matter of description, and was no element of the contract between the grantor and the trustee, for which the consideration enured not from the trustee, but the eestuis que trust, and was in no wise dependent upon the supposed quantity of the land. The purpose of the conveyance was that the property should be sold by the trustee, at all events, for whatever it would bring, and the grantor undertook no responsibility either-as to title or quantity. If the quantity had turned out after the sale by the trustee to be greater than that mentioned in the deed, neither he, nor the grantor, nor the eestuis que trust, could have exacted from the purchaser-compensation for the excess; and by parity of reason, they are not responsible for a deficiency. There is no principle, therefore, whether of defective title or deficient quantity, upon which the appellee is entitled to relief * * *”
The authorities cited are conclusive of the question involved, and further discussion of it is unnecessary.
*501For these reasons, the decree of the circuit court must be reversed.